         Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 1 of 30



Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com

United States District Court
Southern District of New York                                   1:19-cv-10686-KPF

Ryan Cosgrove, individually and on behalf
of all others similarly situated,
                                  Plaintiff,

                    - against -                                 Amended Complaint

Oregon Chai, Inc.,
                                  Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.       Oregon Chai, Inc. (“defendant”) manufactures, distributes, markets, labels and sells

powdered chai tea mix packets purporting to be flavored by vanilla under their Oregon Chai brand

(“Products”).

       2.       The Products are available to consumers from retail and online stores of third-parties

and defendant's website and Amazon.com and are sold in cans of 8.4 OZ.

       3.       The front label includes the main flavor designation, “Vanilla,” “Vanilla and honey

combine with premium black tea and chai spices” and “Made with Natural Ingredients.”




                                                   1
             Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 2 of 30




           4.     Chai refers to a “type of drink, made originally in India, consisting of tea made with

spices and usually with milk and sugar added.”1

           5.     Chai is often flavored vanilla because the flavor from this tropical orchid helps to

smooth out the spiciness and enhance the sweetness.

           6.     The Products are misleading because (1) although labeled as “Vanilla,” they have

less (or no) real vanilla than the label suggests and (2) “Made with Natural Ingredients” gives

reasonable consumers the impression that all of the ingredients in the Product are natural, when



1
    Cambridge Dictionary, Chai, Definition.
                                                     2
          Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 3 of 30



this is not truthful.


I.      Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        7.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”2

        8.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”3

        9.     Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.4

        10.    It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”5

        11.    This demand could not be met by natural sources of vanilla, leading manufacturers

to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and appearance.

        12.    Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive


2
  21 C.F.R. §169.3(c).
3
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
4
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
5
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.
                                                        3
           Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 4 of 30



oil made from cottonseeds to the horsemeat scandal in the European Union.6

         13.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


      A. Food Fraud as Applied to Vanilla

         14.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.7

         15.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.8

         Type of Food Fraud                                      Application to Vanilla

    ➢ Addition of markers
       specifically tested for           •   Manipulation of the carbon isotope ratios to produce
       instead of natural                    synthetic vanillin with similar carbon isotope composition
       component of vanilla                  to natural vanilla
       beans

                                         •   Ground vanilla beans and/or seeds to provide visual appeal
    ➢ Appearance of more                     as “specks” so consumer thinks the product contains real
       and/or higher quality of              vanilla beans, when the ground beans have been exhausted
       the valued ingredient                 of flavor
                                         •   Caramel to darken the color of an imitation vanilla so it


6
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
7
  Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
8
  Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.
                                                         4
           Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 5 of 30



                                             more closely resembles the hue of real vanilla9
                                       •     Annatto and turmeric extracts in dairy products purporting
                                             to be flavored with vanilla, which causes the color to better
                                             resemble the hue of rich, yellow butter

                                       •     Tonka beans, though similar in appearance to vanilla
    ➢ Substitution and
                                             beans, are banned from entry to the United States due to
       replacement of a high
                                             fraudulent use
       quality ingredient with
                                       •     Coumarin, a toxic phytochemical found in Tonka beans,
       alternate ingredient of
                                             added to imitation vanillas to increase vanilla flavor
       lower quality
                                             perception

    ➢ Addition of less expensive
       substitute ingredient to            • Synthetically produced ethyl vanillin, from recycled paper,
       mimic flavor of more                  tree bark or coal tar, to imitate taste of real vanilla
       valuable component

                                           • “to mix flavor materials together at a special ratio in which
                                             they [sic] compliment each other to give the desirable
                                             aroma and taste”10
    ➢ Compounding, Diluting,
                                           • Combination with flavoring substances such as propenyl
       Extending
                                             guaethol (“Vanitrope”), a “flavoring agent [, also]
                                             unconnected to vanilla beans or vanillin, but unmistakably
                                             producing the sensation of vanilla”11




9
  Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
10
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
11
   Berenstein, 423.
                                                        5
          Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 6 of 30



                                          • “Spiking” or “fortification” of vanilla through addition of
                                             natural and artificial flavors including vanillin, which
                                             simulates vanilla taste but obtained from tree bark

                                          • Injection of vanilla beans with mercury, a poisonous
 ➢ Addition of fillers to give
                                             substance, to raise the weight of vanilla beans, alleged in
     the impression there is
                                             International Flavors and Fragrances (IFF), Inc. v. Day
     more of the product than
                                             Pitney LLP and Robert G. Rose, 2005, Docket Number L-
     there actually is
                                             4486-09, Superior Court of New Jersey, Middlesex County

                                          • Subtle, yet deliberate misidentification and obfuscation of
                                             a product’s components and qualities as they appear on the
                                             ingredient list
                                              o “ground vanilla beans” gives impression it describes
                                                 unexhausted vanilla beans when actually it is devoid of
                                                 flavor and used for aesthetics
                                              o “natural vanilla flavorings” – “-ing” as suffix referring
                                                 to something like that which is described
 ➢ Ingredient List Deception12                o “Vanilla With Other Natural Flavors” – implying –
                                                 wrongly – such a product has a sufficient amount of
                                                 vanilla to characterize the food
                                              o “Natural Flavors” – containing “natural vanillin”
                                                 derived not from vanilla beans but from tree pulp.
                                                 When paired with real vanilla, vanillin is required to be
                                                 declared as an artificial flavor
                                              o “Non-Characterizing” flavors which are not identical
                                                 to vanilla, but that extend vanilla


        16.     The “plasticity of legal reasoning” with respect to food fraud epitomize what H.




12
  Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.
                                                         6
           Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 7 of 30



Mansfield Robinson and Cecil H. Cribb noted in 1895 in the context of Victorian England:

         the most striking feature of the latter‐day sophisticator of foods is his knowledge of
         the law and his skill in evading it. If a legal limit on strength or quality be fixed for
         any substance (as in the case of spirits), he carefully brings his goods right down to
         it, and perhaps just so little below that no magistrate would convict him.

         The law and chemistry of food and drugs. London: F.J. Rebman at p. 320.13

     B. The Use of Vanillin to Simulate Vanilla

         17.    The most persistent challenger to the authenticity of real vanilla has been synthetic

versions of its main flavor component, vanillin.

         18.    First synthesized from non-vanilla sources by German chemists in the mid-1800s,

vanillin was the equivalent of steroids for vanilla flavor.

         19.    According to Skip Rosskam, a professor of vanilla at Penn State University and

former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal to

a full gallon of single-fold vanilla extract.”14

         20.    Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

plant, which means that almost all vanillin has no connection to the vanilla bean.

         21.    Nevertheless, disclosure of this powerful ingredient has always been required where

a product purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7,

1911, p. 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin…vanilla

flavor compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas

are given on the label.”).

         22.    Since vanilla is the only flavor with its own standard of identity, its labeling is



13
   Cited in Sébastien Rioux, “Capitalist food production and the rise of legal adulteration: Regulating food standards
in 19th‐century Britain,” Journal of Agrarian Change 19.1 (2019) at p. 65 (64-81).
14
   Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.
                                                          7
           Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 8 of 30



controlled not by the general flavor regulations but by the standards for vanilla ingredients.

         23.   This means that if a product is represented as being characterized by vanilla yet

contains non-vanilla vanillin, the label and packaging must declare vanillin an artificial flavor. See

Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The specified name of the food is ‘Vanilla-

vanillin extract _-fold’ or ‘_-fold vanilla-vanillin extract’, followed immediately by the statement

‘contains vanillin, an artificial flavor (or flavoring)’.”); see also 21 C.F.R. § 169.181(b), §

169.182(b) (Vanilla-vanillin flavoring and Vanilla-vanillin powder).

         24.   This prevents consumers from being misled by products which may taste similar to

real vanilla and but for consumer protection requirements, would be sold at the price of real vanilla.


      C. Production of “Natural Vanillins” Combined with “Natural Vanilla”

         25.   The past ten years have seen many vanillins purporting to be a “natural flavor” –

derived from a natural source material which undergoes a natural production process.

         26.   However, “natural vanillin” is not a “natural vanilla flavor” because the raw material

is not vanilla beans but ferulic acid and eugenol.

         27.   Ferulic acid can be converted to vanillin through a natural fermentation process

which is cost prohibitive for almost all applications.

         28.   Vanillin from eugenol is easier to produce in a way claimed to be a “natural process.”

         29.   However, because this process occurs without transparency or verification in China,

regulators and consumers are not told the production method is more properly described as that of

an artificial flavor, involving a chain of chemical reactions.


II.      Flavor Industry’s Efforts to Use Less Vanilla, Regardless of any Shortages

         30.   The “flavor industry” refers to the largest “flavor houses” such as Symrise AG,

Firmenich, Givaudan, International Flavors and Fragrances (including David Michael), Frutarom
                                              8
             Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 9 of 30



and Takasago International along with the largest food manufacturing companies such as Unilever.

           31.    The recent global shortage of vanilla beans has provided the flavor industry another

opportunity to “innovate[ing] natural vanilla solutions…to protect our existing customers.”15

           32.    Their “customers” do not include the impoverished vanilla farmers nor consumers,

who are sold products labeled as “vanilla” for the same or higher prices than when those products

contained only vanilla.

           33.    These efforts include (1) market disruption and manipulation and (2) the

development of alternatives to vanilla which completely or partially replace vanilla.


       A. Flavor Industry’s Attempt to Disrupt Supply of Vanilla to Create a “Permanent Shortage”

           34.    The flavor industry has developed schemes such as the “Sustainable Vanilla

Initiative” and “Rainforest Alliance Certified,” to supposedly assure a significant supply of vanilla

at stable, reasonable prices.

           35.    Contrary to their intention, these programs make vanilla less “sustainable” by paying

farmers to destroy their vanilla and harvest palm oil under the pretense of “crop diversification.”

           36.    There have also been allegations that these programs use child and/or slave labor.

           37.    Other tactics alleged to be utilized by these companies include “phantom bidding,”

where saboteurs claim they will pay a higher price to small producers, only to leave the farmers in

the lurch, forced to sell at bottom dollar to remaining bidders.16

           38.    The reasons for these counterintuitive actions is because they benefit from high

vanilla prices and the use of less real vanilla.

           39.    When less vanilla is available, companies must purchase the higher margin,



15
     Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.
16
     Monte Reel, The Volatile Economics of Natural Vanilla in Madagascar, Bloomberg.com, Dec. 16, 2019.
                                                        9
          Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 10 of 30



proprietary, “vanilla-like” flavorings made with advanced technology and synthetic biology.


     B. Use of Vanilla WONF Ingredients to Replace and Provide Less Vanilla

        40.     Though flavor companies will not admit their desire to move off real vanilla, this

conclusion is consistent with the comments of industry executives.

        41.     According to Suzanne Johnson, vice president or research at a North Carolina

laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

[WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

        42.     The head of “taste solutions” at Irish conglomerate Kerry urged flavor manufacturers

to “[G]et creative” and “build a compounded vanilla flavor with other natural flavors.”

        43.     A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

vanilla beans. The result is a greater consistency in pricing, availability and quality.”17

        44.     These compounded flavors exist in a “black box” with “as many as 100 or more

flavor ingredients,” including potentiators and enhancers, like maltol and piperonal, blended

together to enhance the vanilla, allowing the use of less vanilla to achieve the intended taste.18

        45.     The effort to replace vanilla with so-called Vanilla WONF started in the late 1960s,

but the last 10 years have seen the proliferation of this ingredient.


     C. Decline of Industry Self-Governance

        46.     That high level executives in the flavor industry are willing to boast of their




17
  Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
18
  Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
or at Least Derived from a Natural Source”) (emphasis added).
                                                         10
           Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 11 of 30



stratagems to give consumers less vanilla for the same or greater price is not unexpected.

          47.   The once powerful and respected trade group, The Flavor and Extract Manufacturers

Association (“FEMA”), abandoned its “self-policing” of misleading vanilla labeling claims and

disbanding its Vanilla Committee.

          48.   FEMA previously opposed industry efforts to deceive consumers, but cast the public

to the curb in pursuit of membership dues from its largest members, such as Unilever.


III.      Designating Flavors and Ingredients in Products Represented as “Vanilla”

       A. Front Label Designation of Flavors

          49.   Where a food makes any representations as to its primary flavor, it must be

designated in a way which is truthful and not misleading based on various factors.

          50.   These include (1) the presence of “natural flavor” and/or “artificial flavor,” (2)

whether the natural and artificial flavor simulates, resembles or reinforces the characterizing

flavor, (3) whether the natural flavor is obtained from the food ingredient represented as the

characterizing flavor – i.e., does the peach flavor come from real peaches or is it synthesized from

apricots? and (4) the relative amounts of the different flavor types. See 21 C.F.R. § 101.22(i)(1)(i)-

(iii), 21 C.F.R. § 101.22(i)(2).

          51.   “Natural flavor” refers to “the essential oil, oleoresin, essence or extractive…which

contains the flavoring constituents” from a natural source such as plant material and can refer to

combinations of natural flavors. See 21 C.F.R. § 101.22(a)(3).

          52.   “Artificial flavor” is any substance whose function is to impart flavor that is not

derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

          53.   A product labeled “Vanilla             ” gives the impression that all the flavor (taste

sensation and ingredient imparting same) in the product is contributed by the characterizing food

                                                  11
           Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 12 of 30



ingredient of vanilla beans. See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no

simulating artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

       54.    The absence of the term “flavored” where a food is labeled “Vanilla” gives

consumers the impression the food contains a sufficient vanilla to characterize the food.

       55.    If a product contains an “amount of characterizing ingredient [vanilla] insufficient to

independently characterize the food,” it would be required to be labeled as “Vanilla

flavored        ” or “natural vanilla flavored            .” See 21 C.F.R. § 101.22(i)(1)(i).

       56.    Where a product contains a “characterizing flavor from the product whose flavor is

simulated and other natural flavor which simulates, resembles or reinforces the characterizing

flavor,” the front label would be required to state “with other natural flavor.” See 21 C.F.R. §

101.22(i)(1)(iii) (“the food shall be labeled in accordance with the introductory text and paragraph

(i)(1)(i) of this section and the name of the food shall be immediately followed by the words "with

other natural flavor"”).

       57.    If the amount of the characterizing flavor is sufficient to independently characterize

the food, the front label would state “[Name of Characterizing Flavor] With Other Natural Flavor.”

See 21 C.F.R. § 101.22(i)(1)(iii); see also 21 C.F.R. § 101.22(i)(1) (“introductory text” describing

scenario where food contains “no artificial flavor which simulates, resembles or reinforces the

characterizing flavor,” and none of the sub-paragraphs of 21 C.F.R. § 101.22(i)(1) apply).

       58.    If the amount of the characterizing flavor is insufficient to independently characterize

the food, the front label would be required to state “[Name of Characterizing Flavor] Flavored

With Other Natural Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii) referring to “paragraph (i)(1)(i) of

this section,” 21 C.F.R. § 101.22(i)(1)(i).

       59.    Where an exclusively vanilla ingredient is used in a product, it is listed on the

                                                  12
        Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 13 of 30



ingredient list by its common or usual name provided by its standard of identity. See 21 C.F.R. §

169.175(b)(1) (“The specified name of the food is ‘Vanilla extract’ or ‘Extract of vanilla’.”); see

also 21 C.F.R. § 169.177(b) (“The specified name of the food is ‘Vanilla flavoring.’”).

       60.     Where vanilla is part of a flavor added to a food, it is labeled “natural flavor.”


IV.    Analysis by Gas-Chromatography-Mass Spectrometry Reveals the Absence or Non-
       Detection of Real Vanilla

       61.     The Product makes direct and indirect representations as to its “primary recognizable

flavor(s), by word, vignette, e.g., depiction of a fruit, or other means.” See 21 C.F.R. § 101.22(i).

       62.     The Product’s primary recognizable flavors include vanilla, honey, cinnamon and

chai spices.

       63.     Where a product’s front label states “Vanilla,” “chai spices” and displays cinnamon

cloves, yet none of these ingredients are separately designated on the ingredient list, it is because

vanilla, cinnamon and chai spices are part of the “Natural Flavors” ingredient. See 21 C.F.R. §

101.22(h)(1) (“Spice, natural flavor, and artificial flavor may be declared as ‘spice’, ‘natural

flavor’, or ‘artificial flavor’, or any combination thereof, as the case may be.”).




        INGREDIENTS: SUGAR, DRIED WHOLE MILK, DRIED NONFAT MILK, DRIED
        HONEY,   TAPIOCA    MALTODEXTRIN,     INSTANT   BLACK     TEA,
        MALTODEXTRIN, SALT, NATURAL FLAVORS.

       64.     “Honey” is indicated in the Product through the designation of “dried honey” which

is the fourth most predominant ingredient by weight.            21 C.F.R. § 101.4(a)(1) (requiring


                                                  13
            Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 14 of 30



ingredients “be listed by common or usual name in descending order of predominance by weight

on either the principal display panel or the information panel”).

           65.   The front label of the Product is required to be labeled consistent with the flavor

regulations in 21 C.F.R. §101.22.

           66.   By not including any qualifying terms after “vanilla” such as “flavored” or “other

natural flavors,” consumers will expect the Product contains actual vanilla from the vanilla bean,

that vanilla is one of the characterizing flavors, the amount of vanilla is sufficient to flavor the

Product, no other flavors simulate, resemble, reinforce, enhance or extend the flavoring from

vanilla.

           67.   Gas chromatography-mass spectrometry (“GC-MS”) is “the analysis method of

choice for smaller and volatile molecules such as benzenes, alcohols and aromatics.”19

           68.   GC-MS is able to “separate complex mixtures [, and] to quantify analytes.”

           69.   Beginning with the gas chromatograph, the sample is vaporized (the gas phase) and

separated into its components by a capillary column “packed with a stationary (solid) phase.”

           70.   The compounds are “propelled by an inert carrier gas such as argon, helium or

nitrogen” where they separate from each other and “elute from the column at different times,

which is generally referred to as their retention times.”

           71.   After the components exit the GC column, “they are ionized by the mass

spectrometer using electron or chemical ionization sources.”

           72.   Ionized molecules get accelerated through the mass analyzer, which is typically a

quadrupole or ion trap.

           73.   Then the “ions are separated based on their different mass-to-charge (m/z) ratios.”


19
     ThermoFisher Scientific, Gas Chromatography Mass Spectrometry (GC/MS) Information.
                                                      14
           Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 15 of 30



           74.   The last steps “involve ion detection and analysis, with compound peaks appearing

as a function of their m/z ratios, with peak heights “proportional to the quantity of the

corresponding compound.”

           75.   A complex sample will generate “several different peaks, and the final readout will

be a mass spectrum” which plots the elution time on the X-axis and the amount or intensity of the

compounds on the Y-axis.

           76.   Computer databases of mass spectra are used, like a DNA database, to match the

detected compounds based on their m/z ratio.20

           77.   GC-MS can detect the presence of the four compounds generally considered markers

for the presence of real vanilla, which are present in the following consistent amounts.

                            Compounds           Percent Present in Vanilla Beans
                              vanillin                      1.3-1.7 %
                      p-hydroxybenzaldehyde                   0.1%
                            vanillic acid                    0.05%
                       p-hydroxybenzoic acid                 0.03%

           78.   The Product was subjected to GC-MS analysis which generated the below

chromatogram and peak assignment table. Exhibit A, GC-MS Report, January 31, 2020.




20
     Id.
                                                  15
        Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 16 of 30



                              Vanilla Chai Chromatogram – p. 6




       80.   The peak assignment table identified the flavor compounds by matching their m/z

ratio with a computer database of virtually all known compounds.




                                              16
Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 17 of 30



                   Peak Assignment Table – p. 5




                               17
         Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 18 of 30



        82.   The relative amounts of the detected compounds are indicated in columns two (Area

Integration) and four (concentration parts per million or “Conc. PPM w/w.”).

        83.   The most concentrated compounds, corresponding to the highest peaks were from

eugenol (MS Scan # 975, 64.8 PPM) and cinnamic aldehyde (MS Scan # 909, 55.59 PPM).

        84.   Eugenol and cinnamic aldehyde are most commonly obtained from cinnamon.

        85.   The presence of eugenol and cinnamic aldehyde in large amounts was expected given

the picture of cinnamon cloves and reference to “chai spices” on the front label.

        86.   With respect to the above-identified four vanilla marker compounds, the Product

only contains vanillin (MS Scan # 1015) at 10.74 PPM, the third-highest concentration among the

flavor compounds detected.

        87.   Because vanillin has the same chemical profile whether obtained from vanilla beans

or produced synthetically, the absence of p-hydroxybenzaldehyde, p-hydroxybenzoic acid and

vanillic acid is significant.

        88.   However, most vanillin used in food to simulate vanilla is not obtained from vanilla

beans but from artificial processes which convert natural source materials to vanillin.

        89.   In samples which contain vanilla from the vanilla bean, the relative amounts of the

four marker compounds are an indicator of whether the vanilla flavor is derived from real vanilla

or merely compounds designed to imitate and simulate vanilla.

        90.   For instance, the ratio of vanillin to p-hydroxybenzaldehyde is roughly fifteen-to-one

(15:1) in a sample of authentic vanilla derived from vanilla beans.

        91.   Where a product or sample contains relative amounts of these compounds which

deviate significantly from this ratio, it is a molecular indicator that what tastes like vanilla to

plaintiff and consumers is actually not from vanilla.

                                                18
           Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 19 of 30



        92.   Given the total absence of the non-vanillin marker compounds and the high level of

vanillin, the logical conclusion is that if real vanilla is used, it is in trace or de minimis amounts

not detectable by advanced scientific means.

        93.   Non-vanilla vanillin is typically added to flavors containing a drop of real vanilla to

“fortify” or “spike” a vanilla taste.

        94.   Though the amount of real vanilla may be non-detectable, it is likely present at some

point far enough back in the supply chain so that defendant can make a literally truthful claim –

the Product “contains vanilla” or is “made with vanilla.”

        95.   However, the Product’s front label does not state “contains vanilla” or “made with

vanilla,” but rather, designates the characterizing flavor as “Vanilla” beneath “Chai Tea Latte” and

above the more specific description, “Vanilla and honey combine with premium black tea and chai

spices.”

        96.   The Product is commonly expected to contain the characterizing food ingredient of

vanilla, based on the unqualified use of “vanilla” on the front label.

        97.   While only defendant’s flavor supplier is in possession of the flavor formula used

and can disclose same to plaintiff and the Court, Whether the Product should be labeled pursuant

to 21 C.F.R. § 101.22(i)(1)(i), § 101.22(i)(1)(ii) or § 101.22(i)(1)(iii) cannot be precisely known

until defendant’s flavor supplier, who is in exclusive possession of the flavor formula, provides a

sample to plaintiff in expedited discovery, for laboratory analysis.

        98.   Though plaintiff does not have the flavor sample used, the GC-MS analysis, the

flavoring regulations and defendant’s clear violation of the regulations provide support for the

central contention that the Product’s label deceives consumers to expect it contains more vanilla

than it actually does.

                                                 19
        Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 20 of 30



       99.    The Product’s label violates the flavor declaration requirements because it either

contains “an amount of characterizing ingredient insufficient to independently characterize the

food, or the food contains no such ingredient.” See 21 C.F.R. § 101.22(i)(1)(i) (instructing that

“the name of the characterizing flavor may be immediately preceded by the word ‘natural’ and

shall be immediately followed by the word ‘flavored’”).

       100. The Product’s label does not say “vanilla flavored chai” or “natural vanilla flavored

chai,” which is misleading to consumers and in violation of 21 C.F.R. § 101.22(i)(1)(i).

       101. A plain reading of the flavor regulations coupled with the complete absence of non-

vanillin marker compounds would require the Product be designated as “artificially flavored.” See

21 C.F.R. § 101.22(i)(1)(ii) (“If none of the natural flavor used in the food is derived from the

product whose flavor is simulated, the food in which the flavor is used shall be labeled either with

the flavor of the product from which the flavor is derived or as ‘artificially flavored.’”).

       102. Assuming the Product contains a drop of real vanilla, the front label of “Vanilla” and

“Vanilla and honey combine with premium black tea and chai spices” is still misleading because

(1) vanilla is not followed by the term “flavored” and (2) the label fails to disclose the presence of

“other natural flavor which simulates, resembles or reinforces the characterizing flavor” of vanilla.

See 21 C.F.R. § 101.22(i)(1)(iii).

       103. Plaintiff’s support for the front label to declare the presence of “other natural flavor”

is based in part on the detection of maltol (MS Scan # 721), 1.64 PPM.

       104. Maltol is a flavor enhancer and synthetic flavoring substance which does not

“contribute a flavor of its own” but is used to enhance and substitute for real vanilla, by increasing




                                                 20
         Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 21 of 30



the sweetness of a food or beverage.21


V.      “Made with Natural Ingredients” is Deceptive and Misleading

        105. The front label claim “Made with Natural Ingredients” gives plaintiff and consumers

the impression that all the ingredients in the Product are natural.

        106. This statement is false, deceptive and misleading with respect to the “vanilla” claims

because it gives plaintiff and consumers the impression that the vanilla flavor in the Product is

from natural vanilla – the vanilla bean.

        107. The GC-MS analysis reveals that while the Product may have vanilla taste, this is not

from vanilla but from added vanillin, made from sources such as wood pulp, clove oil and coal tar.

        108. This statement is false, deceptive and misleading with respect to the non-vanilla

representations because no definition of “natural” ever considered by the FDA countenanced that

substances like maltol, limonene (MS Scan # 630), 4.45 PPM or linalool (MS Scan # 693), 0.72

PPM, would be encompassed by this term. See 80 Fed. Reg. 69905, “Use of the Term “Natural”

in the Labeling of Human Food Products; Request for Information and Comments,” Nov. 12, 2015

(stating FDA would maintain its policy “not to restrict the use of the term ‘natural’ except for

added color, synthetic substances, and flavors.”).

        109. Given the importance of maltol to creating a vanilla flavor in the Product considering

it appears to have little to no vanilla, and that maltol is designated a synthetic flavoring substance,

no reasonable consumer would expect such an integral component of the Product to be synthetic

as maltol is. See 21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”).

        110. Further, no reasonable consumer would expect limonene or linalool to be present


21
  21 C.F.R. § 172.515(b) (“Synthetic flavoring substances and adjuvants.”); Maltol, UL Prospector, Bryan W. Nash
& Sons Ltd.1. Linalool’s concentration at 0.72 PPM exceeds more than half of the compounds detected by the GC-
MS analysis, revealing its importance to the overall composition of the Product.
                                                      21
        Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 22 of 30



even in trace amounts in a food which promoted itself as being “Made with Natural Ingredients”

because these components are known to be associated with negative health effects and used in

insecticides.

       111. Limonene has been found to cause kidney toxicity and tumors while linalool is

allegedly used as an ingredient “in cockroach insecticide.”

       112. The concentration of limonene and linalool is not de minimis, as they are present in

amounts exceeding half of the compounds detected, revealing their importance to the overall

composition of the Product.


VI.    Conclusion

       113. Defendant’s branding and packaging of the Products are designed to – and does –

deceive, mislead, and defraud consumers.

       114. Defendant has sold more of the Products and at higher prices per unit than it would

have in the absence of this misconduct, resulting in additional profits at the expense of consumers.

       115. The amount and proportion of the characterizing component, vanilla, has a material

bearing on price or consumer acceptance of the Products because consumers are willing to pay

more for such Products.

       116. The promotion of natural ingredients deceives consumers.

       117. The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

       118. Had plaintiff and class members known the truth, they would not have bought the

Products or would have paid less for it.

       119. The Product contains other representations which are misleading and deceptive.

       120. As a result of the false and misleading labeling, the Product is sold at a premium

                                                22
            Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 23 of 30



price, approximately no less than $3.89 per unit, excluding tax, compared to other similar products

represented in a non-misleading way.

                                      Jurisdiction and Venue


        121. Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

        122. Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        123. Upon information and belief, the aggregate amount in controversy is more than

$5,000,000.00, exclusive of interests and costs.

        124. Plaintiff is a citizen of New York.

        125. Defendant is a Oregon corporation with a principal place of business in Seattle, King

County, Oregon and is a citizen of Oregon.

        126. This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to provide and/or supply and provides and/or supplies services and/or goods

within New York.

        127. Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        128. A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                   Parties




                                                   23
            Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 24 of 30



           129. Plaintiff is a citizen of New York, Bronx County, New York.22

           130. Defendant Oregon Chai, Inc. is a Oregon corporation with a principal place of

business in Seattle, Oregon, King County.

           131. During the relevant statutes of limitations, plaintiff purchased the Product within this

district and/or State for personal consumption in reliance on the representations.

                                                  Class Allegations


           132. The classes will consist of all purchasers of the Products in New York, the other 49

states and a nationwide class, during the applicable statutes of limitations.

           133. Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

           134. Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

           135. Plaintiff is an adequate representative because his interests do not conflict with other

members.

           136. No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

           137. Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

           138. Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

           139. Plaintiff seeks class-wide injunctive relief because the practices continue.

                                                New York GBL §§ 349 & 350

22
     The complaint originally filed misstated plaintiff’s citizenship (New York) and residence, in Bronx County.
                                                           24
        Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 25 of 30



                                 (Consumer Protection from Deceptive Acts)

       140. Plaintiff incorporates by reference all preceding paragraphs.

       141. Plaintiff and class members desired to purchase, consume and use products or

services which were as described and marketed by defendant and expected by reasonable

consumers, given the product or service type.

       142. Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       143. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products.

       144. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to independently characterize the taste or flavor of the Products,

did not contain other flavor components which simulate, resemble or reinforce the characterizing

flavor and only contained flavor from vanilla.

       145. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       146. Plaintiff incorporates by reference all preceding paragraphs.

       147. Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products.

       148. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to independently characterize the taste or flavor of the Products,


                                                 25
        Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 26 of 30



did not contain other flavor components which simulate, resemble or reinforce the characterizing

flavor and only contained flavor from vanilla.

       149. Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Products and knew or should have known same were false or misleading.

       150. This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

       151. The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

       152. Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       153. Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

            Breaches of Express Warranty, Implied Warranty of Merchantability and
                  Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       154. Plaintiff incorporates by reference all preceding paragraphs.

       155. The Products were manufactured, labeled and sold by defendant and warranted to

plaintiff and class members that they possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and other attributes which they did not.

       156. Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Products.

       157. This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.
                                                 26
        Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 27 of 30



       158. Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       159. Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years.

       160. The Products did not conform to their affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       161. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                             Fraud


       162. Plaintiff incorporates by references all preceding paragraphs.

       163. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Products contain sufficient amounts of the

highlighted ingredient, vanilla, to independently characterize the taste or flavor of the Products,

did not contain other flavor components which simulate, resemble or reinforce the characterizing

flavor and only contained flavor from vanilla.

       164. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Products on the front label when it knew this was not true.

       165. Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                         Unjust Enrichment

       166. Plaintiff incorporates by reference all preceding paragraphs.

       167. Defendant obtained benefits and monies because the Products were not as

represented and expected, to the detriment and impoverishment of plaintiff and class members,

                                                 27
        Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 28 of 30



who seek restitution and disgorgement of inequitably obtained profits.

                                   Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

       as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, restitution and disgorgement for members of the State Subclasses pursuant

       to the applicable laws of their States;

   4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

       to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: February 20, 2020
                                                                Respectfully submitted,

                                                                Sheehan & Associates, P.C.
                                                                /s/Spencer Sheehan
                                                                Spencer Sheehan
                                                                505 Northern Blvd Ste 311
                                                                Great Neck NY 11021-5101
                                                                Tel: (516) 303-0552
                                                                Fax: (516) 234-7800
                                                                spencer@spencersheehan.com
                                                                E.D.N.Y. # SS-8533
                                                                S.D.N.Y. # SS-2056

                                                  28
Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 29 of 30



                                          Law Offices of Peter N. Wasylyk
                                          Peter N. Wasylyk (PHV to file)
                                          1307 Chalkstone Ave
                                          Providence RI 02908
                                          Telephone: (401) 831-7730
                                          Fax: (401) 861-6064
                                          pnwlaw@aol.com




                              29
        Case 1:19-cv-10686-KPF Document 19 Filed 02/20/20 Page 30 of 30



1:19-cv-10686-KPF
United States District Court
Southern District of New York

Ryan Cosgrove, individually and on behalf of all others similarly situated,


                                        Plaintiff,


        - against -


Oregon Chai, Inc.,


                                         Defendant




                                    Amended Complaint



                      Sheehan & Associates, P.C.
                       505 Northern Blvd Ste 311
                        Great Neck NY 11021-5101
                           Tel: (516) 303-0552
                           Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: February 20, 2020
                                                                         /s/ Spencer Sheehan
                                                                          Spencer Sheehan
